Supreme Court, Bronx County, entered March 16, 1976, denying validation of petitioner’s designating petition, unanimously affirmed, without costs and without disbursements. The misstatement by the subscribing witness Stromberg of the prior address from which she voted in the prior general election voids the sheet on which the misstatement occurs (Matter of Maurin v Allis, 28 AD2d 810, affd 20 NY2d 671). As to the appeal based upon the question of the proper date being included in the petition, we find that the court was correct in its determination. Concur—Markewich, J. P., Murphy, Lupiano, Birns and Capozzoli, JJ.